Citation Nr: 1710828	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  05-33 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to March 1, 2016 for the grant of a total disability rating based on unemployability (TDIU).

3.  Entitlement to an effective date prior to August 10, 2004 for the grant of a 50 percent evaluation for PTSD.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Montgomery, Alabama, which granted service connection for PTSD and awarded a 30 percent disability rating, effective August 10, 2004.  The Veteran appealed the assigned rating and in a July 2009 decision, the Board denied an increased rating.

The Veteran appealed that decision to the United States Court for Appeals for Veterans Claims (Court).  In April 2011, the Court vacated the Board's decision and remanded the case.  Following a September 2011 remand by the Board, in January 2016, the RO granted a 50 percent disability rating for PTSD, effective 
August 10, 2004.  As this did not represent a full grant of the benefit sought, the Veteran's appeal remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This case was previously before the Board, most recently in June 2016, at which time the issue currently on appeal was remanded for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

Additionally, a September 2016 RO decision granted a TDIU effective March 1, 2016.  Entitlement to a TDIU is an element of all claims for increased rating where raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, entitlement to a TDIU prior to March 1, 2016 is also on appeal as part of the increased rating claim.

The issue of entitlement to an effective date prior to August 10, 2004 for the grant of a 50 percent evaluation for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected PTSD was productive of not more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Prior to March 1,  2016, the Veteran was able to maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD, has not been met at any time.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  Prior to March 2016, the criteria for entitlement to TDIU are not met.  
38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The record reflects that the Veteran has been afforded an appropriate VA examination.  The examiner who conducted the September 2016 VA examination had access to and reviewed the pertinent evidence in the claims file.  She noted the Veteran's self-reported symptomatology and provided an opinion of the effects of the disability upon the Veteran's ordinary activity, and supported that opinion with a persuasive rationale.  The originating agency has obtained and identified VA post-service treatment records.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that the VA complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the Veteran's claim.

General Legal Criteria for Increase Rating Claims

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period form the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson, 12 Vet. App. at 126.  

Except as otherwise provided by law, a Veteran has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 4.3; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service-connected psychiatric disability currently is rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This code provides that a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17   (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on social impairment.  38 C.F.R. § 4.126 (b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

In addition, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

Factual Background

In July 2004, the Veteran submitted a claim of entitlement to service connection for PTSD.  In December 2004, the RO granted service connection for the disorder and assigned a 30 percent rating, effective from August 10, 2004.  The Veteran has perfected an appeal with the initial disability rating assigned.  In January 2016, the RO granted an increased rating to 50 percent, effective August 10, 2004.  


VA outpatient and Veteran Center records reflect that the Veteran's PTSD has been consistently manifested by sleep disturbance with nightmares and difficulty falling back asleep, as well as hypervigilance, intrusive thoughts, depression, anxiety, and self-isolation.  He has also been shown to consistently experience irritability and worried mood.  The Veteran has intermittently reported having memory and concentration problems.  See VA Psychiatry/Psychology Notes and Examinations August 2004 - September 2016.  On only two occasions, the Veteran reported auditory hallucinations and suicidal thoughts.  See September 2008 VA Examination and February 2015 Psychiatry Note.  These symptoms were denied on all other clinical notes and examinations.

Otherwise, however, the Veteran has consistently been described as well/fairly groomed, alert and fully oriented, with normal speech.  His mood was variously described as irritable, anxious, frustrated, dysphoric, depressed, worried, guarded, okay, and euthymic, while his affect has also variously described as appropriate, congruent, constricted, restricted, flat, mildly blunted, and pleasant.  The Veteran's thought process has consistently been coherent, logical and goal-directed and his though content has been without suicidal or homicidal ideation, hallucinations, or delusions, with no evidence of impaired judgment or insight.  See VA Psychiatry/Psychology Notes and Examinations August 2004 - September 2016.  His GAF score ranged from 45 - 60 during this period.

An August 2004 VA clinical record reveals a clinician opined that the Veteran's PTSD symptoms were of a mild intensity and of a chronic nature.  

During an October 2004 VA examination, the Veteran reported that his psychiatric history was unremarkable, until a November 2003 psychiatric hospitalization.  He indicated that breathing exercises helped him cope with his anxiety during his workday, but added that he was sleeping poorly and finding it difficult to fall asleep.  In addition, he reported that he does experience some intrusive memories, and makes some effort to avoid cues in the environment that would remind him of his combat experiences.  He was socially withdrawn, hypervigilant with an exaggerated startled response.  He stated that he gets along with his coworkers but does not socialize with them outside of work.  He added that his concentration has declined which affects him to some degree at work.  The Veteran denied any current suicidal or homicidal ideation.  

Mental status examination revealed that the Veteran was neatly and cleanly dressed and demonstrated good hygiene.  He was pleasant and cooperative during the examination, but his mood was dysphoric and affect was flat.  His thought content and processes were within normal limits.  There was no evidence of delusions or hallucinations.  No inappropriate behavior was noted.  The examiner added that, although the Veteran was hospitalized for suicidal ideations late last year, he denied any current suicidal or homicidal ideation.  The Veteran was alert and oriented, and there was no evidence of gross memory loss or impairment.  Speech was linear and coherent with a normal rate and volume.

The examiner assessed the Veteran as having PTSD that has adversely affected his psychosocial functioning and his quality of life.  However, as the Veteran reported, he has generally functioned well at work.  The examiner added that the Veteran struggles with chronic medical problems that have been additional stressors for him.  In addition, aside from the hospitalization in 2003, the Veteran denies any current suicidal ideation, but continues to be bothered by moderate symptoms of depression and anxiety related to PTSD.  The examiner concluded that, due to the chronicity of the Veteran's symptoms as well as his limited response to treatment to date, the Veteran's prognosis is guarded.  The examiner assigned a GAF score of 58.

During a September 2008 VA examination, the Veteran reported his symptoms of PTSD have gotten progressively worse.  He said he was more able to tolerate them in the past but feels he is under more stress at the current time, thus his symptoms have intensified.  The Veteran continued work at the post office and had been there approximately thirteen years as a letter carrier.  He reported being under significant stress because they [employees] were constantly pushed concerning time constraints.  He noted an incident a year ago when he was reprimanded by his supervisor for not putting on the handbrake in his vehicle.  He denied any other significant reprimands or suspensions on the job.  He denied significant absenteeism.  He did miss time from work after a dog bite but that was five or six years ago, and he denied any other significant time off work since that incident.

The Veteran reported that he is easily irritated when things do not go his way and he usually goes off and sulks by himself.  He denied verbal outbursts.  He said he tries to be cheerful but usually feels blah on the inside.  He noted that he was more anxious than depressed, gets impatient easily, and wants to do everything quickly.  He maintained that he has nightmares approximately once a week and has trouble staying asleep.  He described himself as fatigued, which he fights by drinking several cups of coffee daily.  He ruminates about his wartime experience all the time.  He was a part of a yearly get-together with his combat unit and said he and his wife enjoy that time.  He said intrusive recollections are triggered when he sees Vietnamese people but he does not avoid them, as the war was not their fault.  He denied having close friends and said he isolates himself.  He did not like crowds and had exaggerated startle response.  He was close to his wife and family.  The Veteran reported that he had concentration issues with the mental ruminations.  He often had to re-read material to comprehend.  He complained of his chronic health issues.  

Mental status examination revealed that the Veteran was alert, attentive, and tracked conversation adequately.  He was oriented to person, place, time, and situation.  There were no particular abnormalities of posture or behavior noted.  There was mild psychomotor agitation noted in that he would shift around in his seat at times.  Eye contact was good.  Personal hygiene was adequate.  He was casually but neatly dress and groomed.  He described his mood as being somewhat of a malaise and anxious.  He presented with mildly anxious mood and mildly blunted affect.  He reported occasional vague suicidal thoughts in that he feels "it would be an easy way out" and reported having these thoughts when things are not going well.  However, he denied any serious plan or past gesture.  He did report feeling worthlessness but this was in relation to his inability to get his wife to work to help financially.  He denied feeling hopeless, but reported feeling "stagnant" at times.  He did feel helpless as it related to financial stresses.  The Veteran's speech functions appeared within normal limits as to rate, rhythm, volume, prosody, and fluency with no evidence of paraphasic areas noted.  Memory functions appeared grossly intact with respect to recent and remote recall of personal events and information.  There was no evidence of a perceptual disorder, and he denied hallucinations or delusions.  He reported that he maintains his own activities and daily living independently.  Thought processes appeared logical and linear.  Thought content was within normal limits.  Insight and judgment appeared intact and functional.  

The VA examiner assessed the Veteran with chronic PTSD and longstanding dysthymic symptoms.  The examiner assigned a GAF score of 50.  The examiner opined the PTSD affected the Veteran to a serious degree.  

In a VA examination conducted in February 2012, the Veteran reported continued sleeping problem with nightmares that happen "pretty often."  He continued to feel agitated and low with a frustrated mood, which was exacerbated by work but improved with isolation.  His appetite was variable with stress and sleep, but concentration was still low.  He continued to deny suicidal or homicidal ideation or any visual or auditory hallucinations.  He stated that he loved his kids and was able to enjoy family time.  The Veteran reported that he and his wife were not getting along, and they have separate rooms.  He continued his work at the post office and described the work as kind of difficult sometimes because of supervisors and his lack of concentration.  

The examiner noted that the Veteran continued to suffer from PTSD symptoms, including depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  The examiner stated the symptoms could not be differentiated without speculation due to the symptom overlap.  The examiner added that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran presented as neatly groomed, alert, oriented to person, place, time, and situation.  His mood was neutral and appropriate, congruent affect.  Speech was regular, rate, rhythm and volume.  His insight and judgment were grossly intact.  In addition, remote memory, concentration and attention were within normal limits while recent memory appeared mildly impaired.  The examiner assigned a GAF score of 55.  

In a February 2015 psychiatric note, the Veteran reported anxiety, a very short temper, and agitation especially at work.  He noted that he was not sleeping well, often waking up and finding it difficult to fall back asleep.  He reported low energy and lowered appetite, with a 20 pound weight loss in the last six months.  He added that his depression comes and goes, but overall he feels more anxious and stressed.  He denied any suicidal or homicidal ideation, intent or plan.  The Veteran presented as alert, oriented in all spheres, and was able to establish rapport.  He maintained adequate eye contact with no psychomotor abnormality.  His mood was anxious and affect constricted.  His speech was fluent and normal in tone, rate, and volume.  The Veteran's thought processes were logical and goal-directed and without evidence of thought disorder or perceptual disturbances.  

Importantly, for the first time, he reported occasionally hearing his name being called but did not appear internally preoccupied.  Likewise, there was no expressed delusional content.  Cognition was grossly intact in terms of immediate, recent and remote memory functioning.  Insight was fair, and judgment and impulse control were adequate.

In a September 2016 VA examination, the Veteran reported that he and his wife have been married for forty plus years.  He described their current relationship as "not real good; she is hot-tempered."  He stated that he maintains a fair relationship with his two adult children.  The Veteran reported increased nightmares, where he would wake himself up because he was fighting in his dreams.  He stated that he is short-tempered with his wife and she is with him.  He added that he thinks about things and gets depressed about it and it just has been gradually worse.  He reported feeling anxious when in confined spaces.  As it related to his past employment, the Veteran felt he was unable to work because the supervisors at USPS tended to watch over his shoulder.  They never left him alone to do his job. He added that the rules had gotten out of hand, and they were micromanaged.  He noted that he always met his numbers and got along real well with the customers, but management still hounded him about making better numbers.  The Veteran described ongoing back trouble as an issue with working also.  The Board notes that the Veteran retired in February 2016 after twenty years of employment with the U.S. Postal Service.

The examiner assessed the Veteran's claim as valid on its face, which endorsed severe symptoms of depression and moderate PTSD symptoms.  The examiner explained that the Veteran continues to experience chronic symptoms of PTSD without remission or significant change since his last VA examination in 2012.  The examiner opined that the Veteran's PTSD and associated depressive symptoms would result in reduced productivity and reliability in a stressful, work setting where high productivity is required.  The examiner explained that this is due to problems with irritability, fatigue, impaired sleep, anxiety, and anhedonia.  However, the Veteran was alert and oriented with intact judgment.  There was no evidence of psychosis or a thought disorder.  He was able to communicate effectively, and he was able to understand and follow, at least, simple instructions and complete routine tasks.

Analysis

Upon careful review of the evidence of record, the Board finds that the symptomology required for a 70 percent or 100 percent rating has not been met at any time during the appeal period.  Specifically, the objective medical evidence, and the Veteran's statements regarding his symptomology, more nearly approximates symptoms associated with a 50 percent disability rating.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  The Veteran's PTSD was manifested by a myriad of mild to moderate symptoms that resulted in social and occupational impairment with occasional decrease in efficiency and intermittent periods of impair functioning.  Indeed, as noted above the evidence reflects that, during the time period in question, the Veteran's PTSD was consistently manifested by sleep disturbance with nightmares and difficulty falling back asleep, as well as hypervigilance, intrusive thoughts, depression, anxiety, and self-isolation, and fluctuations in motivation and mood due to depression and anxiety, as well as irritability.  However, the preponderance of the evidence shows his symptoms, are mild to moderate and were not of the nature, type, or severity as those listed for a rating higher than 50 percent; and overall, did not result in a level of social and occupational impairment contemplated by a 70 percent or 100 percent rating, under the General Rating Formula for Mental Disorders.

Initially, the Board finds reason to place reduced probative value on the Veteran's self-reported history.  Specifically, in a September 2008 VA examination and a February 2015 psychiatry note, the Veteran reported occasional suicidal thoughts and occasional auditory hallucinations, respectively.  However, in none of the previous VA examinations, psychiatric or psychological notes from 2004 to 2016, did the Veteran endorse any auditory or visual hallucinations or suicidal or homicidal ideations.  In fact, in the psychiatric and psychological note immediately preceding and proceeding the September 2008 VA examination, the Veteran denied any suicidal ideations.  Even more, the Veteran denied any suicidal or homicidal ideations in a September 2008 psychology note.  Again, in an October 2008 psychiatry note, the Veteran denied any suicidal or homicidal ideations.  As for the February 2015 self-reported auditory hallucinations, the Veteran denied visual and auditory hallucinations in a nursing note later in February 2015.  He also denied auditory hallucinations in a February 2015 addendum.  Similarly, in December 2014 and January 2015, the medical evidence does not indicate that the Veteran reported any auditory hallucinations.  In April 2015, the Veteran denied any auditory hallucinations.  Therefore, based on the above, the Board finds that reduced probative value should be placed on the Veteran's self-reported history.  The Board further finds, when taking into account the reduced probative value of the Veteran's reports, that the preponderance of the evidence of record demonstrates that the Veteran does not experience suicidal thoughts and auditory hallucinations.  

For the entire period on appeal, the Veteran exhibited mild to moderate symptoms of: irritability, depression, agitation, panic attacks, intrusive thoughts, hypervigilance, nightmares, anxiety, fatigue, social isolation and sleep impairment and mild memory loss.  Although the manifestations of these symptoms were chronic, the medical evidence and the Veteran's lay statements indicated that his symptomology was mild or moderate at worse and did not significantly impair his ability to work.  The examiners, who conducted the VA examinations in October 2004, September 2008, February 2012, and September 2016, summarized that the Veteran has occupational and social impairment with reduced reliability and productivity.  Additionally, besides the 2003 psychiatric hospitalization due to interferon, the Veteran never exhibited suicidal or homicidal ideations or self-injurious behavior.  The Veteran did not disclose any obsessional rituals, which interfered with routine activities.  His speech was always coherent and goal-oriented.  Although he reported occasional panic attacks when his stress levels were increased, his attacks were not near continuous.  Likewise, although the Veteran exhibited chronic depression, his depression never affected his ability to function independently.  He stated on several occasions that he worked well at the post office when left alone, and interacted well with customers.  Additionally, he felt better being left alone to watch TV or work.  The Veteran did not exhibit unprovoked irritability.  At all his psychiatric, psychological, and VA examinations, the examiners reported that the Veteran was well/fairly groomed illustrating that he did not neglect his personal hygiene.  Moreover, the Veteran did not endorse spatial disorientation.  Likewise, although the Veteran had difficulty in stressful environments, he worked for the USPS for twenty years under varying amounts of stress and he maintained effective relationships with his wife, children, and grandchildren.

The Board notes that the Veteran has endorsed symptoms specifically enumerated under the 70 percent and 100 percent rating (i.e. auditory hallucinations and suicidal ideations).  However, as set out above, the Board has found reason to place reduced probative value on the Veteran's self-reports, particularly when it involves allegations of experiencing suicidal thoughts and auditory hallucinations.  In evaluating the Veteran's overall disability picture for the entire appeal period, the Board finds that while the Veteran's PTSD produced some difficulty in social and occupational functioning, his symptoms were not severe enough to result in deficiencies in most areas due to severe symptoms such as suicidal ideation, obsessional rituals, spatial disorientation, or inability to establish interpersonal relationships, commensurate with a 70 percent, or higher, disability rating under Diagnostic Code 9411.  The Veteran's symptoms are not productive of any impairment in his thought process or thought content.  Likewise, his was consistently able to maintain proper hygiene and appropriate behavior and impulse control.  Moreover, there is evidence of logical and goal-directed speech and communication.  The Veteran was gainfully employed up until March 2016 and he was able to maintain relationships with his spouse, family and members of his military unit whom he saw once per year at reunions.  

The Board recognizes that the Veteran's GAF scores ranged from 45-60 during the pendency of this appeal.  This range is reflective of serious symptoms (e.g. suicidal ideation, severe obsessional rituals) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  In addition, the range includes moderate symptoms (e.g. flat affect and occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  It is not apparent upon what basis the low GAF scores were assigned.  As set out above, the Veteran was able to maintain employment up until March 2016 and did not exhibit any significant mental health symptomology (as enumerated in the criteria for the 70 or 100 percent ratings).  He maintained relationships with his family and a few friends.  The Veteran's clinical notes and examinations reveal that his symptoms and their impact on his social and occupational life more closely approximate with the moderate range.  His affect was consistently described as flat, and he reported occasional panic attacks.  The Board finds the low GAF scores recorded during the appeal period are not reflective of the symptomology attributed to the service connected PTSD by other evidence of record.  As a result no probative value is placed on the GAF scores.  

In sum, the Board finds that, from November 2004 to September 2016, the Veteran's PTSD symptomatology was no more than mild and moderate and more nearly approximated the level of impairment contemplated by the 50 percent rating, but no higher.  Indeed the Veteran's PTSD did not result in deficiencies in most areas due to severe symptoms such as suicidal ideation, obsessional rituals, spatial disorientation, or inability to establish interpersonal relationships to warrant a 70 percent rating.  It follows, then, that a 100 percent rating is not warranted, as the preponderance of the evidence does not reflect that the Veteran has manifested a gross impairment of thought processes or communication with persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, or other symptoms indicative of a total impairment in social and occupational functioning at any point during the pendency of this appeal.  

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD.  See Fenderson, supra.  However, the Board finds that his symptomatology has been relatively stable and consistent with no more than a 50 percent rating throughout the appeal period; therefore, assigning staged ratings for this disability is not warranted.

Therefore, for the foregoing reasons and bases, the Board finds the preponderance of the relevant evidence supports the award of an initial 50 percent rating for service-connected PTSD, but a rating higher than 50 percent is not warranted at any point during the pendency of this appeal.  All reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Rating Schedule contemplates the disability picture, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's level and symptomatology pertaining to his service-connected PTSD.  The Veteran's PTSD is manifested by sleep disturbance with nightmares and difficulty falling back asleep, as well as hypervigilance, intrusive thoughts, depression, anxiety, and self-isolation, and fluctuations in motivation and mood due to depression and anxiety, as well as irritability.  The rating assigned contemplates these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Entitlement to TDIU prior to March 1, 2016.  

In his February 2016 formal claim for TDIU, the Veteran reported last working in 2016 and that he left the work environment due to PTSD, his muscle service-connected disabilities, orthopedic service-connected disabilities, and hepatitis C.  The Veteran did not specify the reasons he was unable to work besides generally listing his disabilities.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Here, the Veteran is service-connected for injury muscle group XIX at 30 percent effective November 2002; PTSD at 50 percent effective August 2004; lumbosacral strain with spondylolisthesis and spondylolysis at 20 percent effective November 2002; injury muscle group XVII at 20 percent effective November 2002; resection of small bowel and sigmoid colon with peritoneal adhesion and colostomy closed at 20 percent effective November 2002; and diabetes mellitus type 2 at 20 percent effective November 2002.  As such, the Veteran's service-connected disabilities met the schedular criteria for the entire appeal period.  In addition, the Veteran was granted a TDIU effective March 2016.  Therefore, the Veteran's claim turns on whether his service-connected disabilities rendered him unemployable prior to March 2016.

In this regard, the evidence of record shows that the Veteran worked full time at the U.S. Postal Service for twenty years before retiring in February 2016.  See September 2016 VA PTSD DBQ.  There is nothing in the record to suggest that the Veteran's employment at the Post Office was not substantially gainful work.  As such, the Veteran was able to maintain substantially gainful employment prior to March 1, 2016.  

The Board acknowledges that the Veteran's service connected disabilities caused some occupational impairment.  However, the Board notes that the Veteran worked for approximately 20 years as a mail carrier with the USPS before retiring.  The Board therefore finds that the evidence of record does not illustrate that the Veteran was unable to perform the functions of his job due to his service-connected disabilities.  The evidence of record also does not show that the Veteran's service connected disabilities caused such functional impairment prior to March 1, 2016, that the Veteran was not able to secure and/or maintain substantially gainful employment.

In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.

Entitlement to an effective date prior to March 1, 2016 for the grant of TDIU is denied


REMAND

In a January 2016 decision, the RO granted an increased rating of 50 percent for PTSD, effective August 10, 2004.  In a January 2017 Notice of Disagreement, the Veteran disagreed with the effective date assigned for the grant of the 50 percent rating.  A Statement of the Case is required, and a remand order is necessary in such cases where a Notice of Disagreement has been received but a Statement of the Case has not been issued.  See 38 C.F.R. §§ 19.9(c), 20.200, 20.201 (2016); Manlincon v. West, 12 Vet. App. 238 (1999).  The AOJ has not yet had sufficient opportunity to issue a Statement of the Case.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a Statement of the Case that addresses the issue of entitlement to an effective date of award for service-connected PTSD prior to August 2004.  The Veteran should be informed that, in order to perfect an appeal on this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the Statement of the Case.  If the Veteran perfects an appeal as to this claim, it must be certified to the Board for appellate review.  





The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


